Title: From Thomas Jefferson to Jacob Hiltzheimer, 19 January 1791
From: Jefferson, Thomas
To: Hiltzheimer, Jacob



Sir
Philadelphia. Jan. 19. 1791.

Convenience obliged me to detain the within till the beginning of this month, but the subsequent delay has entirely proceeded from the circumstance of your account’s having escaped my eye, and my mind being totally occupied by other objects which have  for some time forbidden me to think of any thing private. Accept this apology for the delay and assurances of the esteem with which I am Sir Your most obedient humble servt.,

Th: Jefferson

